Hxman, O. J.
Plaintiffs alleged that the defendants, Daniel R. Carroll and John G. McLearn, as commercial partners of the firm of D. R. Carroll & Co., were jointly and severally indebted to them, under a contract of lease, for the sum of $1,875, with'interest.
Defendants filed a general denial, and prayed for trial by jury.
The case was, without objection, tried by jury.
The jury gave a verdict in favor of plaintiffs, for $900, with costs.
The Judge rendered judgment pursuant to the verdict; and from the judgment plaintiffs have appealed.
The evidence is, that defendants leased of plaintiffs, a part of a house in New Orleans, from 1st November, 1860, and paid quarterly, that is, every three months, $312 50 for the enjoyment of the same; that the defendants paid in this manner up to the 1st of May, 1862, and that, after that time, they ceased to -pay, but held and occupied the property leased until 1st November, 1863.
Thus the lease is proven, and the price agreed to be given, and the time when it was to be paid, is also proven by the payments; and if there be any doubt for what period of time the lease was to continue by contract, the defendants remaining in. possession of the part of the house leased, without opposition from their lessors, fixed the duration of the lease,\ during the time of their possession,. See Civil Code, Articles 1811, 2656 and 2659.
It is ordered, adjudged and decreed, that the judgment of the District Court be reversed. It is further decreed, that plaintiffs recover of defendants, Daniel R. Carroll and John G. McLearn, in solido, the sum of one thousand eight hundred and seventy-five, dollars, with legal interest thereon, as follows, to wit: on $312 50, from 1st of August, 1862; on a like sum from 1st of November, 1862; on alike sum from 1st of February, 1863; on a like sum from 1st of May, 1863; on a like sum from 1st of August, 1863, and on a like sum from 1st of November, 1863, till paid. It is further decreed that defendants pay all costs of suit.